Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.
 
Response to Arguments
	Applicants arguments and amendments, filed on 10/11/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have overcome the claim objection to claims 1, 10, 16, 13, and 21.  Applicants have overcome the 112(b) rejection of claims 1, 3-6, 8-10, 12, 13, 15, 16, and 18-20 by including the limitations for variables r, s, a
and t in Formula (I).  Applicants have amended independent claims 1, 10 and 13 to include the limitation that at least one of r, s, and t is equal to 1.  This amendment overcomes the previously relied upon prior art rejections to Fu et al. (CN 106753340) and Ban et al. (J. Mater. Chem. C 2015, 3, 5004-5016).  Both Fu et al. and Ban et al. do not teach or suggest compounds which have at least one L1-L3 group.  Variables L1-L3 in the compounds taught by Fu et al. and Ban et al. are single bonds (that is, no groups are present) and are mutually exclusive from the instantly claimed compounds which satisfy Formula (I) of claim 1.  Further search has led to new prior art rejections, which are described below.  Additionally, claim 16 is rejected under 112(d) as described below. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 requires that variables p and q are selected from 1, 2, or 3 and variables R5 and R6 cannot be equal to hydrogen.  All of the compounds recited in claim 16, with the exception of compounds HB37, HB38, HB39, and HB44, do not have any R5 or R6 groups, which are required to be present given the limitations of claim 1.  In other words all of the compounds recited in claim 16 with the exception of compounds HB37, HB38, HB39, and HB44 have variables p and q both equal to zero.   Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (J. Org. Chem. 2014, 16, 5346-5349).
Claim 1: Jiang et al. teaches a method for the preparation of compound Cz-BBPi, which has the structure 
    PNG
    media_image1.png
    112
    123
    media_image1.png
    Greyscale
(Scheme 1).  As applied to Formula (I) of claim 1, variables X1-X3 are equal to C-H groups, variable r is equal to 1, variable L1 is equal to a p-phenylene group, which is a group anticipating chemical formula 2-1 of claim 1 with variable m equal to zero, variables s and t are equal to zero, variable B is equal to a group anticipating Formula (III) with variable Y equal to a nitrogen atom which is joined to Formula (I) via the N atom, variables p and q are equal to 1, variables R5 and R6 are equal to C4 alkyl groups (t-Bu), variable A is equal to a group anticipating Formula (II) with variables X4 and X5 equal to N, variables a through e equal to zero, variable f equal to 1, variable R8 equal to phenyl, and the connection location between Formula (I) and Formula (II) being at variable R9.
Claim 3: Claim 3 serves to further limit embodiments where one or more R1-R9 groups are present and does not require that every R1-R9 group is selected from a substituted or unsubstituted phenyl.  As such, the compound taught by Jiang et al. also anticipates claim 3.
Claims 4 and 5: Compound Cz-BBPi of Jiang et al. satisfies Formula (II-2) of claim 4 and claim 5 with variable g equal to 1 and variable R9 equal to an unsubstituted phenyl.
Claim 6: In compound Cz-BBPi of Jiang et al., variables s and t are both equal to zero (meaning that L2 is identical to L3), thereby anticipating claim 6.
Claim 8: In compound Cz-BBPi of Jiang et al., variable f is equal to 1, and variables a-e are equal to zero, thereby anticipating claim 8.
Claim 12: Since variable m may be equal to zero, claim 12 serves to further limit optional embodiments where there are one or more m groups.  So while compound Cz-BBPi of Jiang et al. does not contain any Z1 groups other than hydrogen (that is, variable m is equal to zero in compound Cz-BBPi), it may properly be relied upon to reject claim 12.
Claim 15: In compound Cz-BBPi of Jiang et al., variables R5 and R6 are equal to C4 alkyl groups (t-Bu) and variable R7 is equal to phenyl, the remaining variables R1-R4, and R8 are equal to hydrogen, which anticipates claim 15 since variables a-d and f (which correspond to variable R1-R4 and R8, respectively) may be equal to zero.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwakuma et al. (JP 2009-158848).
Iwakuma et al. teaches the compound 
    PNG
    media_image2.png
    134
    155
    media_image2.png
    Greyscale
(top of page 19).  As applied to Formula (I) of claim 10, variables X1-X3 are equal to C-H groups, variable r is equal to 1, variable L1 is equal to a p-phenylene group, which is a group anticipating chemical formula 2-1 of claim 10 with variable m equal to zero, variables s and t are equal to zero, variable B is equal to a group anticipating Formula (III) with variable Y equal to a nitrogen atom which is joined to Formula (I) via the N atom, both variables p and q are equal to 0, variable A is equal to a group anticipating Formula (II) with variables X4 and X5 equal to N, variables a through e equal to zero, variable f equal to 1, variable R8 equal to phenyl, and the connection location between Formula (I) and Formula (II) being at variable R9.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (CN-105640042).
Ma et al. teaches the compound 
    PNG
    media_image3.png
    215
    176
    media_image3.png
    Greyscale
(page 4).  This compound is identical to the compound taught by Iwakuma et al. directly above and all variable assignments are the same as described in the rejection to Iwakuma et al.

Allowable Subject Matter
Claim 21 has been previously allowed.  Claims 9, 13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 16 would also contain allowable subject matter once Applicants overcome the 112(d) rejection.  The prior art references relied upon above do not include compounds where variable g is equal to 1 as required by claim 9.  Variable R9 cannot be equal to 1 in any of the compounds taught above since variable R9 represents the attachment point between Formula (I) and Formula (II).  Additionally, the compounds taught in the prior art references above do not include those which satisfy Formula (I-1) of claim 13 which has no point of attachment through variable Y.  The compounds taught in the prior art references above are mutually exclusive from those recited in claim 16.  Last, the compounds taught in the prior art references above are not employed as a transport material of a hole-blocking layer as required by claims 18 and 19.  Claim 20 is allowable by virtue of its dependency on claim 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F from 8 AM – 5 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766